DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.1 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,724,058 (hereinafter, the ‘058 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Oath/Declaration
	It is noted that the Applicant has filed two applications essentially correcting the same error.
The Applicant has stated that claim 2 caused the patent to be “wholly or partly invalid” because it used the phrase “utilizing a detector positioner to translate the detector” instead of stating “translating the detector”.  However, in co-pending application SN 16/532,892, applicant alleges that claim 3 causes the patent to be “wholly of partly” invalid for the same reason.  In the instant application, the Applicant is not correcting claim 3, therefore the patent would still be “wholly or partly invalid”.
	The Applicant has the ability to correct both claims 2 and 3 in this application.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-9 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipate by Meyer (US Patent No. 6,203,196). Regarding claim 5, Rasche (US Patent No. 6,619,840) provides evidence that Meyer anticipates claim 5.
Regarding claim 1, Meyer discloses a method of operating an image apparatus, comprising: positioning a detector (3) to image at least a portion of a volume configured to hold an object (7) larger than a field-of-view of the detector; utilizing a detector positioner (18) to translate the detector to multiple positions relative to the volume (col. 4, lines 30-31); positioning a beam (1) such that a trajectory of the beam follows the path of the translating detector (col. 4, line 31); and moving a rotor (4,5) within a gantry (col. 5, lines 40-45) such that the beam follows the path of the translating detector; wherein the detector and a beam source that emits the beam are movably mounted to the rotor.
Regarding claim 4, Meyer discloses the method of claim 1, further comprising moving separately all of the beam source, the detector, and the rotor while obtaining images of the object (col. 6, lines 55-65).
	Regarding claim 5, Meyer disclose the method of claim 1. Meyer shows that the rotor is capable of rotating over the full 360 degrees.  Further, Rasche explains that the device of DE 198 39 825 C1 allow 360 degree rotation (col. 1, lines 26-28).  DE 198 39 825 C1 is the priority document for Meyer.  Therefore, Rasche provides evidence that Meyer further comprises rotating the rotor within an interior cavity of the gantry over 360-degree circumference of the gantry.

Regarding claim 7, Meyer discloses the method of claim 1, wherein the beam is projected by the beam source (2), and the trajectory of the beam is altered by tilting the beam source (col. 6, lines 59-63).
Regarding claim 8, Meyer discloses the method of claim 1, wherein translating the detector further includes translating the detector along an arc (4,5).
Regarding claim 9, Meyer discloses the method of claim 1, wherein translating the detector further includes translating the detector along a line (Fig. 16).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer in view of Tybinkowski and Shimura.
Regarding claim 2, Meyer discloses a method of operating an image apparatus, comprising: positioning a detector (3) to image at least a portion of a volume configured to hold an object (7) larger than a field-of-view (Fig. 1 and 2) of the detector; translating the detector to multiple positions relative to the volume (col. 4, lines 30-31); positioning a beam (1) such that a trajectory of the beam follows the path of the translating detector (col. 4, line 31); and pivotally moving the beam source on a swiveling source mount (col. 6, lines 59-63); wherein the beam source is mounted to a source frame (17) having at least two separated walls (Fig. 1).
Meyer does not disclose the details of swiveling the beam source or the source frame including a series of lateral members.
Tybinkowski discloses a beam source (104) which is mounted with a source frame (Fig. 5) having at least two separated walls (at 40) and including a series of lateral members (36).

It would have been obvious to one of ordinary skill in the art at the time of the invention to drive the beam source to allow for swiveling in an automatic manner.  The motivation would have been to automatically (and not manually) adjusting the beam and receiver so that the best image is captured.  Further it would have been obvious to include a series of lateral members in the source frame.  The motivation would have been to provide support for the beam source and to support the weight of the beam source.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimura in view of Swain (US Patent No. 5,448,608).
Regarding claim 3, Shimura discloses a method of operating an image apparatus, comprising: positioning a detector (12) to image at least a portion of a volume configured to hold an object (19) larger than a field-of-view (Fig. 1) of the detector; utilizing a detector positioner (13) to translate the detector to multiple positions (Figs. 2A-2C) relative to the volume; positioning a beam (11) such that a trajectory of the beam follows the path of the translating detector (Figs. 2A-2C).
Shimura does not disclose the details of the detector translating device.
Swain discloses a method of operating an image apparatus with a detector (40) which is translated (Fig. 1 to Fig. 2) and moving a detector carriage (40) relative to a detector frame (see below) having at least two separated walls (see below) and a series of lateral members (see below) extending between the at least two separated walls (Fig. 2); wherein the detector (40) is mounted to the detector carriage to hold the detector.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral member)][AltContent: arrow][AltContent: textbox (frame)]
    PNG
    media_image1.png
    596
    504
    media_image1.png
    Greyscale

Claims 10-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer in view of Shimura.
Regarding claim 10,  Meyer discloses a method of operating an image apparatus, comprising: positioning a detector (3) to image at least a portion of a volume configured to hold an object (7) larger than a field-of-view of the detector, including: positioning the detector at a first position within a gantry to image a first portion of the object (col. 4, lines 30-31); positioning a beam (2) such that the beam is detected by the detector at the first position; moving the detector to a second position (col. 6, lines 44-65) within the gantry to image the first portion of the object; moving the beam (col. 6, lines 44-65) such that the beam is detected by the detector 
Regarding claim 15, Meyer discloses an O-shaped gantry (Figs. 2, 3, 7, 10, 11, 13, 14).
If it is determined that Meyer does not discloses that it is known to move the detector and beam, Shimura discloses that it is known to move the detector (12) to multiple positions and to move the beam (11) to multiple positions.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to allow the detector and beam to move to capture images of the object to be imaged.  Shimura discloses that it is a known method to move the detector and beam to different angles and locations to get a full image of the object.

Regarding claim 11, Meyer as modified discloses the method of claim 10.  Meyer further comprising: moving all of the beam source, the detector, and the rotor to minimize exposure of the object to radiation while obtaining images of the object (col. 3, lines 55-58).
Regarding claim 12, Meyer as modified discloses the method of claim 10, further comprising moving separately all of the beam source, the detector, and the rotor while obtaining images of the object (col. 6, lines 55-65).
	Regarding claim 13, Meyer as modified discloses the method of claim 10, wherein translating the detector further includes translating the detector along an arc (4,5).
Regarding claim 14, Meyer as modified discloses the method of claim 10, wherein translating the detector further includes translating the detector along a line (Fig. 16).


Regarding claim 17, Meyer as modified discloses the method of claim 15. Meyer and Shimura both disclose that the detector is translated along one of an arc (Meyer-Fig. 1, Shimura-Fig. 1) or along a line (Meyer Fig. 16).
Regarding claim 18, Meyer as modified discloses the method of claim 15. Meyer and Shimura further discloses tilting the source at a focal point to change the trajectory of the beam to follow the path of the translating detector (Meyer- col. 6, lines 59-63; Shimura-Figs. 2A-2C).


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1 and 4-18 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19-34 of copending Application No. 16/532,892 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 and 36 of copending Application No. 16/532,892 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 36 use the phrase “translating” whereas claims 3 and 35 use the phrase “utilizing a detector positioner to translate”.  These are not patentably distinct phrases.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7,661,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘881 patent and the instant application are both directed to a method of imaging an object using a detector positioner, positioning a beam and moving the detector and positioning the beam.  The instant .

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,678,647. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the instant application is directed to the details of the detector positioner in the same manner as claim 1 of the ‘647 patent.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,398,886. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the instant application is directed to the details of the detector positioner in the same manner as claim 1 of the ‘886 patent.

Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive. 
Applicant requests that the statutory double patenting rejections be held in abeyance. Applicant requests that the non-statutory double patenting rejections be withdrawn because the current claims are broader than the claims in the patents.  This is not a persuasive argument for withdraw.  The rejections have been maintained.
Applicant argues that Meyers discloses a carriage for the beam transmitter and a carriage for a beam receiver and therefore does not disclose a detector positioner.  It appears that the Applicant is arguing that the presence of the carriage is evidence that there is not a detector 
The Applicant argues that Meyers does not disclose the limitations of claim 4.  However, Meyer discloses that the beam transmitter and the beam receiver can be displaced at different distances on the arm and that the beam transmitter and the beam receiver are pivotally mounted so that the beam bundle strikes on the beam receiver as perpendicularly as possible.  Therefore, Meyers does disclose the limitations of claim 4.
Applicant argues that the evidence Rasche explaining Meyers does not anticipate claim 5.  Meyers discloses that that rotor rotates 360 degrees and it rotates within a gantry.  Therefore Meyers meets the claim limitations of claim 5.
Applicant’s arguments regarding claim 2, are the same as the arguments above.  Applicant argues that Meyers does not disclose the limitation “positioning a detector to image … an object larger than a field of view of the detector”.  Meyer clearly shows in Figs. 1 and 2 that the object is larger than the field of view of the detector.  Meyer discloses pivoting the beam transmitter and the beam receiver.  Shimura also discloses that it is known to pivot the beam transmitter.  Tybinkowski discloses that it is known to support the beam transmitter on a frame.  It would have been obvious to one of ordinary skill in the art to mount the beam transmitter on a frame.  The motivation would have been to secure the beam transmitter and to support the weight of the beam source.
Applicant argues that Swain discloses other features of its invention.  Applicant does not provide evidence or arguments that Swain discloses a detector frame having at least two 
Applicant argues that Shimura fails to disclose moving a detector to a first and second position.  However, Figs. 1-3 of Shimura disclose the detector moving to first, second and third positions.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660.  The examiner can normally be reached on Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferee:  /CSW/ /E.D.L/                              SPRS, Art Unit 3993            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,724,058; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.